UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 7, 2009 IndieMV Media Group, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-50057 98-0461476 (Commission File Number) (I.R.S. Employer Identification No.) 308 – 1917 West 4thAvenue, Vancouver, BC. V6J 1M7, Canada (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 778-240-0126 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) o Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) 1 SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers As of April 1, 2009, Andrew Hamilton, sole director and officer tendered his resignation as President, Chief Executive Officer, Treasurer, Secretary, Principal Accounting and Financial Officer of the Company and appointed Michael Quesnel to these offices.The Company, on April 1, 2009,accepted Mr. Hamilton’s resignation and the appointment of Mr.
